Title: To George Washington from Samuel Athawes, 8 April 1774
From: Athawes, Samuel
To: Washington, George

 

Dear Sir
London 8th April 1774.

Our Mutual Friend the Honble George Wm Fairfax, Esqr. having communicated to me that since his return to England a Person has offered to purchase the Blomary which he has in conjunction with Mr Carlisle Dalton &c. tho. not the whole of the Land belonging to it & he being desirous of not only parting with it but of putting an End to that Matter intirely has executed a Power of attorney to this purpose & which Power of attorney accompany’s this to you—The Reason of my troubling you on this occasion is my having long had an Inclination to a small Tract on Shenandoe & finding by my Friend that possibly a Gentleman in the Neighbourhood of the Blomary may sell a little Matter which he has there I should wish to know if that is the Case what are his Terms & whether you think them eligible if you should our mutual Friend seems to think that the Land which belongs to the Blomary & which the purchaser of it does not mean to take & which as you will find by the Power our Friend wishes to have divided into Four parts of equall Value in order to put an End to the partnership acct & as this Tract lays contiguous to that which may possibly be sold—He has intimated to me his entire inclination & Wish that his Fourth part or proportion might adjoin to that which I am disposed to purchase as our Friend if I was to become a purchaser would let me have that which would make the Purchase compact & more compleat—our Friend has wrote to you & pointed out the Estate above hinted & if you wish would make the Enquiry you would oblige me very particularly tho. I could wish the Enquiry not to be made in my Name I know not how or in what Manner I shall be able to return the Civility but if I should have it in my Power I trust you would not find me ungrateful. I am with Esteem Dear Sir Your obligd & Obedt Servt

Saml Athawes

